DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scopton et al. (US 2006/0079873).
Regarding claim 1, Scopton discloses single pass, large bore transseptal crossing catheter system (endoscopic device 1, 1-2b), comprising: an elongate (catheter 10), flexible tubular body (“Catheter 10 may be comprised of any suitable, elongate member known to one skilled in the art and having sufficient flexibility to traverse tortuous anatomy of a patient's gastrointestinal tract” [0053]), having a proximal end (proximal end of catheter 10), a distal end (distal end of catheter 10) and an electrically conductive sidewall (the sidewall wall of an electrode assembly 13) defining a central lumen (the lumen defined by an electrode assembly 13); an insulation layer (sheath 52) surrounding the electrically conductive sidewall and leaving exposed a first distal electrode tip (fig.11b, see [0099]). In this embodiment, Scopton does not disclose the inner wire is conductive and there is a tubular insulation layer in between inner conductive wire and the electrically conductive sidewall. 
Scopton teaches different configurations of the electrode assembly, elongated member 17 and safety tip 15 in the disclosure. Scopton contemplates the idea of having a conductive elongate member and safety tip 15[0015] another embodiment (fig.20A-B), Scopton teaches an inner conductive wire (elongate member 17) having a second distal electrode tip (distal end of elongate member 17), axially movably extendable through the central lumen; and a tubular insulation layer ( [0102], “One port 118 and channel 118a may be configured to accommodate elongate member 17 and allow elongate member 17 to move longitudinally relative to catheter 10”) in between the inner conductive wire and the electrically conductive sidewall (fig.20B, see also [0102]). Therefore, It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to combine the embodiments to include a conductive wire with channel surrounds it in order to be able to use the device for desired treatment with conductive wire such as cutting or coagulating.
Regarding claim 2, Scopton discloses a single pass system as in Claim 1, wherein the first distal electrode tip comprises an annular conductive surface at the distal end of the tubular body (fig.20b).
Regarding claim 3, Scopton discloses a single pass system as in Claim 2, wherein the second distal electrode tip is concentrically extendable through the annular conductive surface (fig.20b).
Regarding claim 4, Scopton discloses a single pass system as in Claim 1, wherein the first distal electrode tip comprises at least one distal projection (the projection of electrode assembly 13).
Regarding claim 5, Scopton discloses a single pass system as in Claim 1, wherein the first distal electrode tip comprises a scalloped distal surface (one of the definitions is decorated with a series of small curves along the edges: the curved from spiral electrode assembly 13).
Regarding claim 6, Scopton discloses a single pass system as in Claim 2, wherein the second distal electrode tip comprises a smooth, hemispherical surface (fig.2b).
Regarding claim 7, Scopton discloses a single pass system as in Claim 1, further comprising an annular lumen extending between the tubular body and the inner conductive wire (fig.20b, see also [0102]).
Regarding claim 8, Scopton discloses a single pass system as in Claim 1, wherein the inner conductive wire includes a central lumen (fig.2a; lumen 18).
Regarding claim 9, Scopton discloses a single pass system as in Claim 1, wherein the electrically conductive sidewall comprises a stainless-steel tube.
Regarding claim 11, Scopton discloses a single pass system as in Claim 4, comprising at least four distal projections (fig.2b).
Regarding claim 12, Scopton discloses a single pass system as in Claim 1, wherein the tubular body has an outside diameter of about 0.050 inches.
Regarding claim 13-15, Scopton discloses a single pass system as claimed above.  Scopton discloses elongate member 17 may have any suitable diameter, including diameters of approximately 0.015 inches and approximately 0.01 inches [0070] and elongate member 17 may have a diameter of about 0.025 inches [0102]. However, Scopton does not teach wherein the inner conductive wire has an outside diameter of about 0.035 inches; wherein the tubular body comprises having an outside diameter of at least about 0.040 inches; wherein the tubular body comprises having an outside diameter of at least about 0.045 inches. It would have been an obvious matter of design choice to have any size including the inner conductive wire has an outside diameter of about 0.035 inches; wherein the tubular body comprises having an outside diameter of at least about 0.040 inches; wherein the tubular body comprises having an outside diameter of at least about 0.045 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is general recognized as being within the level of ordinary skill in the art.  In re Rose, 105  USPQ 237 (CCPA 1955).
Regarding claim 16, Scopton discloses a single pass system as in Claim 1, having sufficient structural integrity to guide a large bore catheter transvascularly through a septal wall and into a left atrium of a heart without breaking ([0061] and [0070]).
Regarding claim 18, Scopton discloses a single pass system as in Claim 14, in which no part of the electrically conductive sidewall is a braided or woven wire (fig.2b).
Regarding claim 19, Scopton discloses a single pass system as in Claim 1, wherein the second distal electrode tip is configured to extend beyond the tubular insulation layer (fig.20b).
Regarding claim 20, Scopton discloses a single pass system as in Claim 1, wherein the second distal electrode tip is configured to contact and ablate tissue ([0098], “catheter 10 may assist various portions of the device 1 (e.g., the elongate member 17 and/or safety tip 15) in cutting and/or coagulating tissue”).
Regarding claim 21, Scopton discloses a single pass system as in Claim 1, wherein the inner conductive wire is flexible [0102].

Response to Arguments
Applicant’s arguments, see Remarks pages 6-7, filed on 05/25/2022, with respect to the rejection(s) of claim(s) claim 1-18 under 35 U.S.C. § 103 as unpatentable over U.S. 2014/0066917 to Cosman et al. in view of U.S. Patent No. 8,882,697 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Scopton et al. (US 2006/0079873).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794